Exhibit 10.14(ii)
FIFTH AMENDMENT TO OFFICE LEASE
This FIFTH AMENDMENT TO OFFICE LEASE (this "Fifth Amendment") is made and
entered into as of November 18, 2019 ("Effective Date"), by and between SPF
CHINA BASIN HOLDINGS, LLC, a Delaware limited liability company ("Landlord"),
and LYFT, INC., a Delaware corporation ("Tenant").
R E C I T A L S :
A. Landlord and Tenant entered into that certain Office Lease dated April 8,
2016 (the "Original Lease"), whereby Landlord leases to Tenant and Tenant leases
from Landlord those certain premises consisting of (i) approximately 25,783
rentable square feet of space ("RSF") located in Suite 3000 on the third (3rd)
floor of the "Wharfside Building," located at 185 Berry Street, San Francisco,
California ("Wharfside Building"), (ii)  approximately 26,514 RSF located in
Suite 500 on the fifth (5th) floor of the "Berry Street Building" located at 185
Berry Street, San Francisco, California ("Berry Street Building"), and (iii)
approximately 41,430 RSF located in Suite 590 on the fifth (5th) floor of the
Berry Street Building (collectively, the "Original Premises").
B. Landlord and Tenant entered into that certain First Amendment to Office Lease
dated September 27, 2017 (the "First Amendment"), pursuant to which Landlord
leases to Tenant and Tenant leases from Landlord the “Expansion Premises” which
includes certain space consisting of (i) approximately 57,692 RSF located in
Suite 4000, on the fourth (4th) floor of the Wharfside Building (the "Phase 1
Expansion Premises"), and (ii) approximately 16,801 RSF, commonly known as Suite
550, on the fifth (5th) floor of the Berry Street Building (the "Phase 2
Expansion Premises").
C. Landlord and Tenant entered into that certain Second Amendment to Office
Lease dated May 31, 2018 (the "Second Amendment"), pursuant to which Landlord
leases to Tenant and Tenant leases from Landlord the "Additional Premises",
containing 23,878 RSF comprised of (i)  Suite 3700, containing approximately
5,399 RSF on the 3rd floor of the Wharfside Building (the "Suite 3700
Premises"), (ii) Suite 6700, containing approximately 4,675 RSF on the 6th floor
of the Wharfside Building (the "Suite 6700 Premises"), (iii) Suite 4700,
containing approximately 7,625 RSF on the 4th floor of the Wharfside Building
(the "Suite 4700 Premises"), and (iv) Suite 6600, containing approximately 6,179
RSF on the 6th floor of the Wharfside Building (the "Suite 6600 Premises").
D. Landlord and Tenant entered into that certain Third Amendment to Office Lease
dated June 11, 2018 (the "Third Amendment"), pursuant to which Tenant leases
Suite 400 containing approximately 85,591 RSF on the 4th floor of the Berry
Building (the "Suite 400 Premises").
E. Landlord and Tenant entered into that certain Fourth Amendment to Office
Lease dated September 24, 2018 (the “Fourth Amendment”), which, among other
things, modified certain delivery and commencement dates related to the Phase 2
Expansion Premises and Suite 400 Premises. The Original Lease, as amended by the
First Amendment, the Second Amendment, the Third Amendment and the Fourth
Amendment, is referred to herein collectively as the "Lease". The Wharfside
Building and Berry Street Building are each referred to herein as the
"Building", and collectively as the "Buildings". The Original Premises,
Expansion Premises, Additional Premises, and Suite 400 Premises, are referred to
herein collectively as the “Existing Premises”.
F. Landlord and Tenant desire to further expand the Existing Premises to include
the following spaces.
(i)  Suites 3800 (comprised of Suite 3800 containing 22,182 RSF and Suite S3801
containing 61 RSF) and 3512 (containing 2,185 RSF), containing approximately
24,428 RSF on the 3rd floor of the Wharfside Building (collectively, the "Suite
3800 and 3512 Premises"),
(ii) Suite 3515, containing approximately 6,925 RSF on the 3rd floor of the
Wharfside Building (the "Suite 3515 Premises"), and
CHINA BASIN
Fifth Amendment
Lyft, Inc.

1

--------------------------------------------------------------------------------



(iii) Suite 3400, containing approximately 25,551 RSF on the 3rd floor of the
Wharfside Building (the "Suite 3400 Premises").
G. The Suite 3800 and 3512 Premises, the Suite 3515 Premises, and the Suite 3400
Premises are delineated on Exhibit A attached hereto, and are referred to
herein, collectively, as the "Fifth Amendment Premises". The Fifth Amendment
Premises, in the aggregate, contain 56,904 RSF.
H. The term of the Lease with respect to (i) the portion of the Original
Premises located in Suite 3000 in the Wharfside Building, and (ii) the Suite
3700 Premises (each of which are delineated on Exhibit A-1 and Exhibit A-2
attached hereto, and are referred to herein, collectively as, the “Lease
Extension Premises”), is scheduled to expire on August 31, 2025. Landlord and
Tenant desire to extend the Lease Term with respect to the Lease Extension
Premises to be coterminous with the Fifth Amendment Premises Term (as defined in
Section 3.1 below).
I. In addition, Landlord and Tenant desire to make other modifications to the
Lease, and in connection therewith, Landlord and Tenant desire to amend the
Lease as hereinafter provided.
A G R E E M E N T:
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1.Capitalized Terms. All capitalized terms when used herein shall have the same
meaning as is given such terms in the Lease unless expressly superseded by the
terms of this Fifth Amendment.
2.Modification of Premises. Landlord represents that the rentable square footage
of the Fifth Amendment Premises have been measured in accordance with BOMA (as
defined in Section 1.4 of the Original Lease).
2.1.Suite 3800 and 3512 Premises and Suite 3515 Premises Commencement Date. The
"Suite 3800 and 3512 Commencement Date" is the date that is six (6) months
following the Suite 3800 and 3512 Delivery Date. As used herein, the "Suite 3800
and 3512 Delivery Date" shall mean the date on which Landlord delivers the Suite
3800 and 3512 Premises to Tenant in the condition required hereunder, which
Suite 3800 and 3512 Delivery Date is anticipated to occur on December 1, 2019.
Except as specifically set forth in the Work Letter attached hereto as Exhibit B
(the "Fifth Amendment Premises Work Letter"), Landlord shall not be obligated to
provide or pay for any improvement work or services related to the improvement
of the Suite 3800 and 3512 Premises, and Tenant shall accept the Suite 3800 and
3512 Premises in its presently existing, "as-is" condition. Effective upon the
Suite 3800 and 3512 Commencement Date, the Premises shall be increased to
include the Suite 3800 and 3512 Premises. Except as provided in this Fifth
Amendment, effective as of the Suite 3800 and 3512 Commencement Date, the term
"Premises" as used in the Lease shall mean, collectively, the Existing Premises
and the Suite 3800 and 3512 Premises.
2.2.Suite 3515 Commencement Date. The "Suite 3515 Commencement Date" is the date
that is six (6) months following the Suite 3515 Delivery Date. As used herein,
the "Suite 3515 Delivery Date" shall mean the date on which Landlord delivers
the Suite 3515 Premises to Tenant in the condition required hereunder, which
Suite 3515 Delivery Date is anticipated to occur on December 1, 2019. Except as
specifically set forth in the Fifth Amendment Premises Work Letter, Landlord
shall not be obligated to provide or pay for any improvement work or services
related to the improvement of the Suite 3515 Premises, and Tenant shall accept
the Suite 3515 Premises in its presently existing, "as-is" condition. Effective
upon the Suite 3515 Commencement Date, the Premises shall be increased to
include the Suite 3515 Premises. Except as provided in this Fifth Amendment,
effective as of the Suite 3515 Commencement Date, the term "Premises" as used in
the Lease shall mean,
CHINA BASIN
Fifth Amendment
Lyft, Inc.

2

--------------------------------------------------------------------------------



collectively, the Existing Premises, the Suite 3800 and 3512 Premises (if
previously delivered to Tenant in accordance with Section 2.1 above), and the
Suite 3515 Premises.
2.3.Delayed Delivery of Suite 3515 Premises. Tenant acknowledges that Landlord
may be required to delay the Suite 3515 Delivery Date to February 1, 2020, or
later. If the Suite 3515 Delivery Date has not occurred as of March 1, 2020 (the
“Outside Delivery Date”), Tenant shall have the right, on written notice to
Landlord given at any time after the Outside Delivery Date and prior to the
occurrence of the Suite 3515 Delivery Date, to terminate Tenant’s obligation to
lease the Suite 3515 Premises. Upon delivery of such termination notice,
Tenant’s obligation to lease the Suite 3515 Premises shall terminate, and
neither Landlord nor Tenant shall have any further obligations with respect
thereto, and the applicable provisions of this Fifth Amendment shall be
appropriately adjusted to account for the fact that of the Suite 3515 Premises
were never included in the Fifth Amendment Expansion Premises.
2.4.Suite 3400 Commencement Date. Tenant currently occupies the Suite 3400
Premises pursuant to a sublease (the “Suite 3400 Sublease”) dated February 23,
2016, between Dropbox, Inc. (“Dropbox”), as sublandlord, and Tenant, as
subtenant. The Suite 3400 Sublease is scheduled to expire on January 31, 2023.
The direct lease between Dropbox and Landlord (the “Dropbox Lease”) is scheduled
to expire on February 28, 2023. Concurrently herewith, Landlord, Tenant and
Dropbox are entering into an agreement to: (A) extend the term of the Suite 3400
Sublease solely with respect to the Suite 3400 Premises through February 28,
2023, (B) provide that Tenant shall have no obligation to surrender the Suite
3400 Premises upon the expiration of the Suite 3400 Sublease, and (C) Tenant
shall have no obligation to remove any Alterations installed in the Suite 3400
Premises by Dropbox prior to commencement of the Suite 3400 Sublease nor to
remove any alterations installed in the Suite 3400 Premises by Tenant during the
term of the Suite 3400 Sublease. The “Suite 3400 Premises Commencement Date”
shall occur immediately following such termination, i.e., March 1, 2023.
Effective upon the Suite 3400 Commencement Date, the Premises shall be increased
to include the Suite 3400 Premises. Except as specifically set forth in the
Fifth Amendment Premises Work Letter, Landlord shall not be obligated to provide
or pay for any improvement work or services related to the improvement of the
Suite 3400 Premises, and Tenant shall accept the Suite 3400 Premises in its
presently existing, "as-is" condition. Except as provided in this Fifth
Amendment, effective as of the Suite 3400 Commencement Date, the term "Premises"
as used in the Lease shall mean, collectively, the Existing Premises, the Suite
3800 and 3512 Premises, the Suite 3515 Premises (unless terminated as provided
in Section 2.3, above), and the Suite 3400 Premises.
2.5.Lease Extension Premises Commencement Date. Tenant currently occupies the
Lease Extension Premises pursuant to the Lease, as amended. The term of the
Lease with respect to the Lease Extension Premises is scheduled to expire on
August 31, 2025. The “Lease Extension Commencement Date” shall occur on
September 1, 2025. Effective as of the Lease Extension Commencement Date, the
Lease Extension Premises shall be deemed to contain 32,547 RSF. Except as
specifically set forth in the Fifth Amendment Premises Work Letter, Landlord
shall not be obligated to provide or pay for any improvement work or services
related to the improvement of the Lease Extension Premises, and Tenant shall
accept the Lease Extension Premises in its presently existing, "as-is"
condition. Except as provided in this Fifth Amendment, effective as of the Lease
Extension Commencement Date, the term "Premises" as used in the Lease shall
mean, collectively, the Existing Premises, the Suite 3800 and 3512 Premises, the
Suite 3515 Premises (unless terminated as provided in Section 2.3, above), the
Suite 3400 Premises and the Lease Extension Premises. As of the date of this
Amendment, Section 7 [3rd Floor Must-Take Space] of the Second Amendment is
hereby deleted in its entirety and shall be of no further force or effect.
2.6.Beneficial Occupancy. Subject to the terms of this Section 2.6, if the Fifth
Amendment Premises Improvements (as defined in Section 2.1 of the Fifth
Amendment Premises Work Letter) in any applicable increment of the Fifth
Amendment Premises are substantially completed prior to the applicable
commencement date for the subject increment of the Fifth Amendment Premises,
Tenant shall have the right thereafter to occupy such increment of the Fifth
Amendment Premises prior to the applicable commencement date for the conduct of
Tenant's business; provided that (i) Tenant shall give Landlord at least five
(5) days' prior written notice of any occupancy of the applicable increment of
the Fifth Amendment Premises for the conduct of Tenant's business, (ii) a
temporary certificate of occupancy shall have been issued by the appropriate
governmental authorities for the applicable increment of the Fifth Amendment
Premises to be occupied for the conduct of Tenant's business should Tenant
CHINA BASIN
Fifth Amendment
Lyft, Inc.

3

--------------------------------------------------------------------------------



conduct any permittable Fifth Amendment Premises Improvements within such
increment of the Fifth Amendment Premises, (iii) Tenant has delivered to
Landlord satisfactory evidence of the insurance coverage required to be carried
by Tenant in accordance with Article 10 of the Original Lease with respect to
the applicable increment of the Fifth Amendment Premises, and (iv) except as
provided hereinbelow, all of the terms and conditions of the Lease shall apply
as though the applicable commencement date had occurred (although the applicable
commencement date shall not actually occur until the occurrence of the same
pursuant to the terms of the applicable Section 2.1, 2.2, 2.4 or 2.5) upon
Tenant's commencement of the conduct of its business in the applicable increment
of the Fifth Amendment Premises; provided, however, notwithstanding the
foregoing, Tenant shall have no obligation to pay Base Rent attributable to the
applicable increment of the Fifth Amendment Premises, or Tenant's Share of
Direct Expenses attributable to the applicable increment of the Fifth Amendment
Premises during any such period prior to the applicable commencement date that
Tenant occupies such increment of the Fifth Amendment Premises.
2.7.Delivery. The Suite 3800 and 3512 Delivery Date, and the Suite 3515 Delivery
Date, are each referred to herein as a “Delivery Date”. Tenant acknowledges that
certain portions of the Fifth Amendment Premises are currently occupied by third
parties. Landlord will use commercially reasonable efforts to cause the
respective Delivery Dates to occur by December 1, 2019; provided, however, that
following the scheduled expiration of any third party's lease, if such third
parties do not timely vacate its premises, Landlord shall use commercially
reasonable efforts to regain possession of the subject increment of the Fifth
Amendment Premises. If Landlord is unable for any reason to deliver possession
of any increment of the Fifth Amendment Premises to Tenant on any specific date,
then Landlord shall not be subject to any liability for its failure to do so,
and such failure shall not affect the validity of the Lease (as amended) or the
obligations of Tenant hereunder except as expressly provided in Section 2.3,
above with respect to the Suite 3515 Premises.
2.8.Re-Measurement. The Building, including the Existing Premises, the Suite
3400 Premises, and the Fifth Amendment Premises, were originally measured in
accordance with the BOMA/ANSI Z65.1-1996 Standard Method for Measuring Floor
Area in Office Buildings, as modified (“BOMA”). Landlord has recently completed
the process of re-measuring such areas in accordance with the Standard Method of
Measuring Floor Area in Office Buildings, ANSI Z65.1 – 2017 and its accompanying
guidelines ("2017 BOMA"), as promulgated by the Building Owners and Managers
Association. Attached hereto as Exhibit C is a certificate executed by
Landlord’s architect certifying such re-measurement, and the RSF of the Fifth
Amendment Premises has been adjusted to the revised measurement shown on such
certificate, and all amounts under this Fifth Amendment calculated based on the
RSF of such space have been modified as appropriate to account for the revised
measurement. The RSF of the Suite 3400 Premises shall be amended effective as of
the Suite 3400 Premises Commencement Date, and the RSF of the Lease Extension
Premises shall be amended effective as of September 1, 2025, and all amounts
under this Fifth Amendment calculated based on the RSF of the Suite 3400
Premises or the Lease Extension Premises, as the case may be, shall be then
modified as appropriate to account for the revised measurement. The RSF of the
remainder of the Existing Premises is also being re-measured, but Landlord and
Tenant agree that such re-measurement shall not affect the Rent payable for the
Existing Premises during the remainder of the existing Lease Term applicable to
the Existing Premises (excluding the Lease Extension Premises). The Building
contains 945,772 RSF as re-measured by Landlord in accordance with the 2017
BOMA.
3.Fifth Amendment Premises Term; Option Term.
3.1.Suite 3800 and 3512 Term. The term of the Lease of the Suite 3800 and 3512
Premises (the "Suite 3800 and 3512 Term") shall commence on the Suite 3800 and
3512 Commencement Date and shall expire on the last day of the 88th full
calendar month after the Suite 3800 and 3512 Commencement Date (the “Fifth
Amendment Premises Term”). Based on the estimated Suite 3800 and 3512 Delivery
Date, the Fifth Amendment Premises Term is anticipated to commence on June 1,
2020, and continue through September 30, 2027.
3.2.Suite 3515 Term. The term of the Lease of the Suite 3515 Premises (the
"Suite 3515 Term") shall commence on the Suite 3515 Commencement Date and shall
expire coterminously with the Fifth Amendment Premises Term.
CHINA BASIN
Fifth Amendment
Lyft, Inc.

4

--------------------------------------------------------------------------------



3.3.Suite 3400 Term. The term of the Lease of the Suite 3400 Premises (the
"Suite 3400 Term") shall commence on the Suite 3400 Commencement Date (i.e.,
March 1, 2023) and shall expire coterminously with the Fifth Amendment Premises
Term.
3.4.Extension of Lease Extension Premises Term. The term of the Lease of the
Lease Extension Premises (the "Lease Extension Premises Term") shall commence on
the Lease Extension Commencement Date (i.e., September 1, 2025) and shall expire
coterminously with the Fifth Amendment Premises Term.
3.5.Option Term. Separate and apart from the Option Term granted in the Original
Lease with respect to the Existing Premises and in the Third Amendment with
respect to the Suite 400 Premises, Landlord hereby grants to the Original Tenant
and any Permitted Transferee Assignee, one (1) option to extend Tenant’s lease
of the Fifth Amendment Premises and Lease Extension Premises (i.e., all of the
Premises located on the 3rd floor of the Wharfside Building) for a period of
five (5) years (the "Fifth Amendment Premises Option Term"), i.e., the period
from October 1, 2027 to September 30, 2032 [subject to adjustment if the Fifth
Amendment Premises Term does not actually expire on September 30, 2027]. The
Fifth Amendment Premises Option Term may be exercised, or not exercised, at
Tenant's option, independently of the Option Term(s) applicable to the Existing
Premises (excluding the Lease Extension Premises) and the Suite 400 Premises,
and irrespective of whether or not Tenant continues to lease the Existing
Premises (excluding the Lease Extension Premises) or the Suite 400 Premises.
Except as provided in this Section 3.5, the Fifth Amendment Premises Option Term
shall be on the same terms and conditions as set forth in Section 2.2 of the
Original Lease.
For the purposes of this Section 3.5, all references in Section 2.2 of the
Original Lease or Exhibit F of the Original Lease, to: (i) the "initial Lease
Term" shall be deemed to refer to the Fifth Amendment Premises Term, and (ii)
the “Premises” shall refer solely to the Fifth Amendment Premises and the Lease
Extension Premises. Tenant’s exercise of its right to lease the Fifth Amendment
Premises and Lease Extension Premises shall be conditioned on Tenant continuing
to occupy at least sixty-six and 67/100ths percent (66.67%) of the rentable
square footage of the Fifth Amendment Premises and Lease Extension Premises.
In addition, Tenant’s exercise of the Option Term granted in the Original Lease
with respect to the Existing Premises shall: (x) not be applicable to the Fifth
Amendment Premises or the Lease Extension Premises, and (y) the requirement for
Tenant to occupy at least sixty-six and 67/100ths percent (66.67%) of the
rentable square footage of the Premises shall be deemed to only refer to the
Existing Premises (excluding the Suite 400 Premises and the Lease Extension
Premises).
4.Fifth Amendment Premises Base Rent. Commencing on the Suite 3800 and 3512
Commencement Date and continuing throughout the Fifth Amendment Premises Term,
Tenant shall pay to Landlord monthly installments of Base Rent for the Suite
3800 and 3512 Premises, the Suite 3515 Premises, the Suite 3400 Premises and the
Lease Extension Premises as follows:
CHINA BASIN
Fifth Amendment
Lyft, Inc.

5

--------------------------------------------------------------------------------




Date:*Annual Base RentMonthly Installment of Base RentAnnual Rental Rate Per
RSFSquare FootageJune 1, 2020 (i.e., Suite 3800 and 3512 Commencement Date) –
the date immediately preceding the Suite 3515 Commencement
Date$2,345,088.00$195,424.00$96.0024,428Suite 3515 Commencement Date - May 31,
2021$3,009,888.00$250,824.00$96.0031,353June 1, 2021 – May 31,
2022$3,100,184.64$258,348.72$98.8831,353June 1, 2022 – February 28,
2023$3,186,777.28$265,564.77$101.8431,353March 1, 2023 – May 31,
2023$5,795,467.55$482,955.63$101.8456,904June 1, 2023 - May 31,
2024$5,969,331.57$497,444.30$104.9056,904June 1, 2024 - May 31,
2025$6,148,411.52$512,367.63$108.0556,904June 1, 2025 - August 31,
2025$6,332,863.86$527,738.66$111.2956,904September 1, 2025 – May 31,
2026$9,955,029.62$829,585.80$111.2989,451June 1, 2026 - May 31,
2027$10,253,680.51$854,473.38$114.6389,451June 1, 2027 - September 30,
2027$10,561,290.93$880,107.58$118.0789,451
*Note: (1) If the Suite 3800 and 3512 Commencement Date occurs after June 1,
2020, then the dates on the foregoing chart shall be appropriately adjusted, and
(2) if Tenant’s lease of Suite 3515 is terminated as provided in Section 2.3
above, then the square footage and rental amounts shall be appropriately
adjusted.

5.Rent Abatement.
5.1.Suite 3800 and 3512 Premises. Provided that Tenant is not then in Default of
the Lease, then Tenant shall have no obligation to pay the Base Rent and
Tenant's Share of Direct Expenses otherwise attributable to the Suite 3800 and
3512 Premises during the first four (4) full calendar months following the Suite
3800 and 3512 Premises Commencement Date (the "Suite 3800 and 3512 Abatement
Period"). Landlord and Tenant acknowledge that the total amount of the Base Rent
component of such abatement equals $781,696.00 (i.e., $195,424.00 per month).
5.2.Suite 3515 Premises. Provided that Tenant is not then in Default of the
Lease, then Tenant shall have no obligation to pay the Base Rent and Tenant's
Share of Direct Expenses otherwise attributable to the Suite 3515 Premises
during the first four (4) full calendar months following the Suite 3515
Commencement Date (the "Suite 3515 Abatement Period"). Landlord and Tenant
acknowledge that the total amount of the Base Rent component of such abatement
equals $221,600.00 (i.e., $55,400.00 per month).
5.3.Suite 3400 Premises. Provided that Tenant is not then in Default of the
Lease, then Tenant shall have no obligation to pay the Base Rent and Tenant's
Share of Direct Expenses otherwise attributable to the Suite 3400 Premises
during the first two (2) full calendar months following the Suite 3400
Commencement Date (the "Suite 3400 Abatement Period"). Landlord and Tenant
acknowledge that the total amount of the Base Rent component of such abatement
equals $433,685.64 (i.e., $216,842.82 per month).
CHINA BASIN
Fifth Amendment
Lyft, Inc.

6

--------------------------------------------------------------------------------



5.4.Lease Extension Premises. Provided that Tenant is not then in Default of the
Lease, then Tenant shall have no obligation to pay the Base Rent and Tenant's
Share of Direct Expenses otherwise attributable to the Lease Extension Premises
during the month of September 2025 (the "Suite 3000 and Suite 3700 Abatement
Period"). Landlord and Tenant acknowledge that the total amount of the Base Rent
component of such abatement equals $310,846.30.
6.Tenant's Share of Direct Expenses.
6.1.Suite 3800 and 3512 Premises. Except as specifically set forth in this
Section 6.1, commencing on the expiration of the Suite 3800 and 3512 Abatement
Period, Tenant shall pay Tenant's Share of Direct Expenses in connection with
the Suite 3800 and 3512 Premises in accordance with the terms of Article 4 of
the Lease, provided that with respect to the calculation of Tenant's Share of
Direct Expenses in connection with the Suite 3800 and 3512 Premises, the
following shall apply:
6.1.1Tenant's Share shall equal 2.5829%; and
6.1.2the Base Year shall be the calendar year 2020.
6.2.Suite 3515 Premises. Except as specifically set forth in this Section 6.2,
commencing on the expiration of the Suite 3515 Abatement Period, Tenant shall
pay Tenant's Share of Direct Expenses in connection with the Suite 3515 Premises
in accordance with the terms of Article 4 of the Lease, provided that with
respect to the calculation of Tenant's Share of Direct Expenses in connection
with the Suite 3515 Premises, the following shall apply:
6.2.1Tenant's Share shall equal 0.7322%; and
6.2.2the Base Year shall be the calendar year 2020.
6.3.Suite 3400 Premises. Except as specifically set forth in this Section 6.3,
commencing on the expiration of the Suite 3400 Abatement Period, Tenant shall
pay Tenant's Share of Direct Expenses in connection with the Suite 3400 Premises
in accordance with the terms of Article 4 of the Lease, provided that with
respect to the calculation of Tenant's Share of Direct Expenses in connection
with the Suite 3400 Premises, the following shall apply:
6.3.1Tenant's Share shall equal 2.7016%; and
6.3.2the Base Year shall be the calendar year 2020.
6.4.Lease Extension Premises. Except as specifically set forth in this Section
6.4, commencing on the expiration of the Suite 3000 and Suite 3700 Abatement
Period, i.e., October 1, 2025, Tenant shall pay Tenant's Share of Direct
Expenses in connection with the Lease Extension Premises in accordance with the
terms of Article 4 of the Lease, provided that with respect to the calculation
of Tenant's Share of Direct Expenses in connection with the Lease Extension
Premises, the following shall apply:
6.4.1Tenant's Share shall equal 3.4413%; and
6.4.2the Base Year shall be the calendar year 2020.
7.Parking. In addition to Tenant's parking rights set forth in the Lease,
effective as of each of the Suite 3800 and 3512 Commencement Date, the Suite
3515 Commencement Date, and the Suite 3400 Commencement Date Tenant shall be
entitled to rent up to one (1) unreserved parking passes per 5,400 RSF of each
such increment effective as of the commencement date of Tenant's lease of such
increment (the "Fifth Amendment Parking Passes"). Tenant shall continue to have
the right to parking with respect to the Lease Extension Premises
CHINA BASIN
Fifth Amendment
Lyft, Inc.

7

--------------------------------------------------------------------------------



as set forth in the Lease, which shall continue through the Fifth Amendment
Premises Term. Except as set forth in this Section 7, Tenant’s lease of parking
passes shall be in accordance with the provisions of Article 28 of the Lease.
8.Freight Elevator Shaft Space. Tenant acknowledges that there is an existing
freight elevator and shaft running through portions of the Fifth Amendment
Premises. Landlord may in the future elect to remove such elevator and shaft,
and make the necessary improvements to the areas of the Building occupied by
such elevator and shaft so as to create additional usable space in the Building
(the "New Shaft Space"), all at Landlord's sole cost and expense. Tenant agrees
that if Landlord does elect to create the New Shaft Space that such New Shaft
Space shall be added to the Premises on the same terms and conditions applicable
to the portion of the Premises that are immediately adjacent to the New Shaft
Space. In connection with Tenant's lease of any New Shaft Space (i) the Lease
Commencement Date for such space shall be the date which is four (4) months
following the date on which such New Shaft Space is delivered to Tenant, and
(ii) Tenant shall receive an improvement allowance equal to $80.00 per RSF of
such New Shaft Space. Tenant shall pay Base Rent and Tenant's Share of Direct
Expenses with respect to the New Shaft Space at the same rates per RSF as are
applicable to the portion of the Premises to which each portion of the New Shaft
Space is added.
9.Electrical; Riser. Landlord acknowledges and agrees that Section 6.1.2 of the
Original Lease ["Landlord shall provide adequate electrical wiring and
facilities for connection to Building standard ceiling mounted lighting fixtures
and incidental use equipment, i.e., 5 watts of connected load per usable square
foot, provided that Tenant's consumption of electricity does not exceed 2.4
watts/hour per usable square foot of the Premises per month, which electrical
usage shall be subject to Applicable Laws and regulations, including Title 24."]
shall apply to each increment of the Fifth Amendment Premises. Tenant shall have
access to the vertical riser shaft space in the Building to install cabling
reasonably necessary for the provision of telecommunication services to the
Fifth Amendment Premises; provided, however that Tenant must use Landlord’s
riser management vendor, and cabling must be tagged every four feet with
appropriate identification tags. Tenant shall be required to remove all cabling
serving the Fifth Amendment Premises upon the expiration or earlier termination
of the Fifth Amendment Premises Term in accordance with Section 29.32 of the
Original Lease.
10.Tenant's Dogs. Section 9 of the First Amendment is hereby deleted in its
entirety and replaced with the following language: Effective as of:
(i)  the Phase 1 Expansion Commencement Date, the total number of Tenant's Dogs
eligible to be brought into the Premises (including the Sublease Premises as
part of the "Premises" for such purposes) that is not subject to a sublease
agreement (or a sub-sublease agreement with respect to the Sublease Premises)
shall not exceed sixty (60) dogs in the aggregate,
(ii)  the Phase 2 Expansion Commencement Date, the total number of Tenant's Dogs
eligible to be brought into the Premises (including the Sublease Premises as
part of the "Premises" for such purposes) that is not subject to a sublease
agreement (or a sub-sublease agreement with respect to the Sublease Premises)
shall not exceed sixty-five (65) dogs in the aggregate,
(iii)  the Suite 3800 and 3512 Commencement Date, the total number of Tenant's
Dogs eligible to be brought into the Premises (including the Sublease Premises
as part of the "Premises" for such purposes) that is not subject to a sublease
agreement (or a sub-sublease agreement with respect to the Sublease Premises)
shall not exceed seventy (70) dogs in the aggregate, and
(iv)  the Suite 3400 Commencement Date, the total number of Tenant's Dogs
eligible to be brought into the Premises that is not subject to a sublease
agreement shall not exceed seventy-five (75) dogs in the aggregate.
Except as set forth in this Section 10, the terms of Section 29.39 of the
Original Lease shall continue to apply with respect to Tenant's dog rights.
CHINA BASIN
Fifth Amendment
Lyft, Inc.

8

--------------------------------------------------------------------------------



11.Removal Obligations. Notwithstanding any provision to the contrary set forth
in the Lease, as of the Effective Date, the term "Tenant Improvements" within
the definition of "Specialty Improvements" in Section 8.5 of the Original Lease,
shall include any improvements constructed in the Fifth Amendment Premises, and
accordingly, Tenant shall not be required to remove: (i) any such improvements
upon the expiration or earlier termination of the Lease unless the same would
constitute Specialty Improvements, nor (ii) any improvements constructed in
connection with connecting the Existing Premises, the Fifth Amendment Premises
and the Lease Extension Premises and the common corridor which Tenant intends to
remove. In addition, in the event that, at the time Tenant requests Landlord's
consent to any such improvements, if Tenant also requests in writing a
determination of whether Landlord will require restoration and/or removal of the
particular improvements or portions thereof for which consent is being requested
upon expiration or any earlier termination of the Lease (as amended), Landlord
shall so notify Tenant along with Landlord's consent (if such consent is given).
12.Letter of Credit. Tenant shall not be required to provide any additional
letter of credit or security deposit in connection with this Fifth Amendment.
13.Brokers. Landlord and Tenant hereby warrant to each other that they have had
no dealings with any real estate broker or agent in connection with the
negotiation of this Fifth Amendment other than McCarthy Cook & Co. and Jones
Lang LaSalle (the "Brokers"), and that they know of no other real estate broker
or agent who is entitled to a commission in connection with this Fifth
Amendment. Landlord shall pay the brokerage commissions owing to the Brokers in
connection with the transaction contemplated by this Fifth Amendment pursuant to
the terms of separate written agreements between Landlord and each of the
Brokers. Each party agrees to indemnify and defend the other party against and
hold the other party harmless from and against any and all claims, demands,
losses, liabilities, lawsuits, judgments, and costs and expenses (including,
without limitation, reasonable attorneys' fees) with respect to any leasing
commission or equivalent compensation alleged to be owing on account of the
indemnifying party's dealings with any real estate broker or agent, other than
the Brokers. The terms of this Section 13 shall survive the expiration or
earlier termination of the term of the Lease, as hereby amended.
14.CASp. For purposes of Section 1938(a) of the California Civil Code, Landlord
hereby discloses to Tenant that as of the date of this Fifth Amendment, and
Tenant hereby acknowledges, that neither the Fifth Amendment Premises nor the
Lease Extension Premises have undergone inspection by a Certified Access
Specialist (CASp). In addition, the following notice is hereby provided pursuant
to Section 1938(e) of the California Civil Code: "A Certified Access Specialist
(CASp) can inspect the subject premises and determine whether the subject
premises comply with all of the applicable construction-related accessibility
standards under state law. Although state law does not require a CASp inspection
of the subject premises, the commercial property owner or lessor may not
prohibit the lessee or tenant from obtaining a CASp inspection of the subject
premises for the occupancy or potential occupancy of the lessee or tenant, if
requested by the lessee or tenant. The parties shall mutually agree on the
arrangements for the time and manner of the CASp inspection, the payment of the
fee for the CASp inspection, and the cost of making any repairs necessary to
correct violations of construction-related accessibility standards within the
premises." The terms of Section 16 of the First Amendment shall continue to
apply with respect to the foregoing.
15.Third Party Approvals. Landlord shall be responsible, at Landlord’s sole cost
and expense, for obtaining any third party approvals required for Landlord to
enter into this Fifth Amendment, including, without limitation, the approval of
HSBC Bank USA, National Association.
16.No Further Modification. Except as set forth in this Fifth Amendment, all of
the terms and provisions of the Lease shall apply with respect to the Fifth
Amendment Premises and shall remain unmodified and in full force and effect.
17.Counterparts and Electronic Signatures. This Fifth Amendment may be executed
in one or more counterparts, each of which shall be an original, and all of
which together shall constitute a single instrument. Further, the parties agree
that this Fifth Amendment may be signed and/or transmitted by electronic mail of
a .PDF document or electronic signature (e.g., DocuSign or similar electronic
signature technology) and thereafter
CHINA BASIN
Fifth Amendment
Lyft, Inc.

9

--------------------------------------------------------------------------------



maintained in electronic form, and that such electronic record shall be valid
and effective to bind the party so signing as a paper copy bearing such party's
hand-written signature. The parties further consent and agree that the
electronic signatures appearing on this Fifth Amendment shall be treated, for
purpose of validity, enforceability and admissibility, the same as hand-written
signatures.
[signatures follow on next page]


CHINA BASIN
Fifth Amendment
Lyft, Inc.

10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Fifth Amendment has been executed as of the day and
year first above written.


"Landlord":


SPF CHINA BASIN HOLDINGS, LLC,
a Delaware limited liability company
By: SPF China Basin Acquisition, LLC,
a Delaware limited liability company
Managing Member
By: Commingled Pension Trust Fund (Strategic Property)
of JPMorgan Chase Bank, N.A.,
Sole Member
By: JPMorgan Chase Bank, N.A., Trustee
By: /s/ Karen M. Wilbrecht 
Karen M. Wilbrecht,
Executive Director
Date:  11/20/19  




"Tenant":


LYFT, INC.,
a Delaware corporation


By: /s/ Brian Roberts   


Name: Brian Roberts   
Its: CFO     


Date:  11/19/2019   





CHINA BASIN
Fifth Amendment
Lyft, Inc.

11

--------------------------------------------------------------------------------



EXHIBIT A-1 and EXHIBIT A-2
CHINA BASIN
OUTLINE OF FIFTH AMENDMENT PREMISES
This Exhibit A-1 and Exhibit A-2 is referenced in the Recital G of that certain
Fifth Amendment to Office Lease dated as of November ___, 2019, by and between
SPF CHINA BASIN HOLDINGS, LLC, a Delaware limited liability company, and LYFT,
INC., a Delaware corporation.
image01.jpg [image01.jpg]
image11.jpg [image11.jpg]



Landlord's initials /s/ K.W.
Tenant's initials _______________
EXHIBIT A-1 and EXHIBIT A-2
CHINA BASIN
Fifth Amendment
Lyft, Inc.

1



--------------------------------------------------------------------------------



EXHIBIT B
CHINA BASIN
FIFTH AMENDMENT PREMISES WORK LETTER
This Exhibit B is referenced in Section 2.1 of that certain Fifth Amendment to
Office Lease dated as of November ____, 2019, by and between SPF CHINA BASIN
HOLDINGS, LLC, a Delaware limited liability company, and LYFT, INC., a Delaware
corporation.
This Fifth Amendment Premises Work Letter shall set forth the terms and
conditions relating to the construction of improvements in the Fifth Amendment
Premises. This Fifth Amendment Premises Work Letter is essentially organized
chronologically and addresses the issues of the construction of the Fifth
Amendment Premises, in sequence, as such issues will arise during the actual
construction of the Fifth Amendment Premises. All references in this Fifth
Amendment Premises Work Letter to Sections of "this Fifth Amendment Premises
Work Letter" shall mean the relevant portions of Sections 1 through 5 of this
Fifth Amendment Premises Work Letter. Unless context indicates otherwise, all
references in this Fifth Amendment Premises Work Letter to "Premises" shall mean
the Fifth Amendment Premises; provided, however, that Tenant shall be permitted
to perform improvements in the Lease Extension Premises as well.
SECTION 1
DELIVERY OF THE FIFTH AMENDMENT PREMISES
1.1 Delivery of the Suite 3800 and 3512 Premises, and the Suite 3515 Premises.
On or before each of the Suite 3800 and 3512 Delivery Date, and the Suite 3515
Delivery Date, Landlord shall deliver the applicable portion of the Suite 3800
and 3512 Premises to Tenant, and the Suite 3515 Premises to Tenant, and Tenant
shall accept the Suite 3800 and 3512 Premises, and the Suite 3515 Premises from
Landlord in its presently existing, "as-is" condition as of the date of this
Fifth Amendment; provided, however, (i) Landlord shall deliver the Suite 3800
and 3512 Premises, and the Suite 3515 Premises with the plumbing, electrical
systems, fire sprinkler system, lighting, air conditioning and heating systems
and all other Building systems serving the Suite 3800 and 3512 Premises, and the
Suite 3515 Premises in good operating condition and repair and any failure of
such systems to be in such condition on delivery shall not be a default under
the Lease (as amended), but shall be promptly remedied by Landlord at Landlord's
sole cost and expense, (ii) the Suite 3800 and 3512 Premises, and the Suite 3515
Premises shall be free of any prior tenant’s personal property and free of any
material damage caused by such prior tenant’s occupancy or vacation, and (iii)
Landlord shall provide the Fifth Amendment Premises Allowance applicable to the
Suite 3800 and 3512 Premises, and the Suite 3515 Premises in accordance with the
terms of this Work Letter. Landlord shall provide not less than thirty (30) days
prior notice of each applicable Delivery Date. Notwithstanding anything to the
contrary set forth herein, Landlord shall, at Landlord's sole cost, using
Building standard methods, materials and finishes, install Building standard
window shades on the perimeter windows of the Suite 3800 and 3512 Premises, and
the Suite 3515 Premises.
1.2 Delivery of the Suite 3400 Premises; Lease Extension Premises. Tenant
acknowledges that Tenant is currently in occupancy of the Suite 3400 Premises
pursuant to the Suite 3400 Sublease, and that Tenant will continue to occupy the
Suite 3400 Premises as of the Suite 3400 Commencement Date. Tenant shall
continue to accept the Suite 3400 Premises in their then existing “as-is”
condition, and except for the Fifth Amendment Premises Allowance granted under
this Tenant Work Letter, Landlord shall have no obligation to provide or pay for
any improvements or modifications to the Suite 3400 Premises. With respect to
the Lease Extension Premises, Tenant will have been in occupancy of the Lease
Extension Premises in accordance with the Lease, as amended hereby, and Tenant
shall continue to accept the Lease Extension Premises in its then existing
“as-is” condition, and,
Landlord's initials /s/ K.W.
Tenant's initials _______________
EXHIBIT B
CHINA BASIN
Fifth Amendment
Lyft, Inc.

1



--------------------------------------------------------------------------------



except for the Fifth Amendment Premises Allowance granted under this Tenant Work
Letter, Landlord shall have no obligation to provide or pay for any improvements
to the Lease Extension Premises.
1.3 Compliance. Notwithstanding the foregoing, in connection with Tenant's
construction of the "Fifth Amendment Premises Improvements" (as defined in
Section 2.1 below), Landlord shall be responsible, at Landlord's sole cost and
expense, to the extent such compliance is required in order to allow Tenant to
obtain a certificate of occupancy, or its legal equivalent, for the Fifth
Amendment Premises for general office use, to cause the "path of travel" to the
Fifth Amendment Premises (i.e., the most direct route through the Common Areas
of the Building starting from the main entrance of the Building (Lobby 4) and
ending at the entrance to the Fifth Amendment Premises) to comply with
applicable building codes and other governmental laws, ordinances and
regulations related to handicap access and use, as enacted and enforced as of
the Suite 3800 and 3512 Commencement Date, including but not limited to building
codes and other governmental laws, ordinances and regulations enacted in
conformity with Title 24 accessibility standards and the Americans with
Disabilities Act (collectively, the "ADA"), and (ii) to perform all work
necessary to the Base Building and the Common Areas (including any restrooms
currently located in the Common Area which will become part of the Fifth
Amendment Expansion Premises) to cause such areas to comply with applicable
building codes and other governmental laws, ordinances and regulations, as
enacted and enforced as of the Suite 3800 and 3512 Commencement Date, including
but not limited to building codes and other governmental laws, ordinances and
regulations enacted in conformity with the ADA (collectively, the "Code Work").
SECTION 2
IMPROVEMENTS
2.1 Fifth Amendment Premises Improvement Allowance. Tenant shall be entitled to
a one-time improvement allowance (the "Fifth Amendment Premises Improvement
Allowance") in the amount of (i) $45.00 per RSF of the Suite 3800 and 3512
Premises (i.e., $1,099,260.00), (ii) $45.00 per RSF of the Suite 3515 Premises
(i.e., $311,625.00), (iii) $5.00 per RSF of the Suite 3400 Premises (i.e.,
$127,755.00), and (iv) $5.00 per RSF of the Suite 3700 Premises (i.e.,
$27,480.00), for the costs relating to the initial design and construction of
the improvements, which are permanently affixed to the Fifth Amendment Premises
(the "Fifth Amendment Premises Improvements"). Tenant shall not receive any
improvement allowance for the Suite 3000 Premises. The Fifth Amendment Premises
Improvement Allowance shall all be available as of the date hereof, and may be
used by Tenant for improvements in any portion of the Fifth Amendment Premises
and the Lease Extension Premises. In addition (and not as part of the Fifth
Amendment Premises Improvement Allowance), Landlord shall provide up to $0.15
per rentable square foot of the Suite 3800 and 3512 Premises and Suite 3515
Premises towards the cost of preliminary space plans for the Fifth Amendment
Premises ("Landlord's Drawing Contribution"). There shall be no Landlord’s
Drawing Contribution with respect to the Suite 3400 Premises or the Lease
Extension Premises. Tenant may utilize any part of the Fifth Amendment Premises
Improvement Allowance in any portion of the Fifth Amendment Premises, or other
Premises leased by Tenant. Landlord shall not be obligated to pay a total amount
which exceeds the Fifth Amendment Premises Improvement Allowance and Landlord's
Drawing Contribution. Notwithstanding the foregoing or any contrary provision of
the Lease, all Fifth Amendment Premises Improvements shall be deemed Landlord's
property under the terms of the Lease. Any unused portion of the Fifth Amendment
Premises Improvement Allowance remaining (and not otherwise designated as a Base
Rent credit pursuant to Section 2.2.1.9 below) as of the last day of the
eighteenth (18th) full calendar month following the Suite 3800 and 3512 Premises
Commencement Date, shall remain with Landlord and Tenant shall have no further
right thereto (the "Outside Allowance Date").
2.2 Disbursement of the Fifth Amendment Premises Improvement Allowance.
Landlord's initials /s/ K.W.
Tenant's initials _______________
EXHIBIT B
CHINA BASIN
Fifth Amendment
Lyft, Inc.

2



--------------------------------------------------------------------------------



2.2.1 Fifth Amendment Premises Improvement Allowance Items. Except as otherwise
set forth in this Fifth Amendment Premises Work Letter, the Fifth Amendment
Premises Improvement Allowance shall be disbursed by Landlord (each of which
disbursements shall be made pursuant to Landlord's disbursement process,
including, without limitation, Landlord's receipt of invoices for all costs and
fees described herein) only for the following items and costs (collectively the
"Fifth Amendment Premises Improvement Allowance Items"):
2.2.1.1   Payment of the fees of the "Architect" and the "Engineers," as those
terms are defined in Section 3.1 of this Fifth Amendment Premises Work Letter,
and payment of the fees incurred by, and the cost of documents and materials
supplied by, Landlord and Landlord's consultants in connection with the
preparation and review of the "Construction Drawings," as that term is defined
in Section 3.1 of this Fifth Amendment Premises Work Letter, and the cost of
computer and telecommunication cabling, reasonably incurred by Tenant, which
payment for the foregoing items in this Section 2.2.1.1 shall not exceed an
aggregate amount equal to $4.00 per rentable square foot of the entire Fifth
Amendment Premises;
2.2.1.2   The payment of plan check, permit and license fees relating to
construction of the Fifth Amendment Premises Improvements;
2.2.1.3   The cost of construction of the Fifth Amendment Premises Improvements,
including, without limitation, costs of installing submeters to monitor the
electricity usage in the Fifth Amendment Premises pursuant to Section 6.1.2 of
the Original Lease, testing and inspection costs, after-hours and above-standard
freight elevator usage, hoisting and trash removal costs, and contractors' fees
and general conditions;
2.2.1.4   Other than the Code Work which is Landlord's responsibility as
outlined in Section 1.3 above, the cost of any changes in the Base Building when
such changes are required by the Construction Drawings (including if such
changes are due to the fact that such work is prepared on an unoccupied basis),
such cost to include all direct architectural and/or engineering fees and
expenses incurred in connection therewith, but excluding any costs that are
Landlord's obligation pursuant to the terms of Section 1 of this Fifth Amendment
Premises Work Letter;
2.2.1.5   The cost of any changes to the Construction Drawings or Fifth
Amendment Premises Improvements required by all applicable building codes (the
"Code"), but excluding any costs that are Landlord's obligation pursuant to the
terms of Section 1 of this Fifth Amendment Premises Work Letter;
2.2.1.6   The cost of the "Coordination Fee," as that term is defined in Section
4.2.2.1 of this Fifth Amendment Premises Work Letter;
2.2.1.7   Sales and use taxes;
2.2.1.8 All other costs to be expended by Landlord in connection with the
construction of the Fifth Amendment Premises Improvements; and
2.2.1.9   Following the completion of the Fifth Amendment Premises Improvements
and prior to the Outside Allowance Date, Tenant shall have the right,
exercisable by written notice to Landlord, to elect to use the unused amount of
the Fifth Amendment Premises Improvement Allowance to receive a credit against
future installments of monthly Base Rent coming due under the Lease, as amended;
provided, however, the total amount of such Base Rent credit shall not exceed
Five Dollars ($5.00) per RSF of the Fifth Amendment Premises, and, as determined
on a monthly installment basis, such credit shall not exceed fifty percent (50%)
of the Base Rent otherwise due and owing for such month. Any Base Rent credit
under this Section 2.2.1.9 shall be applied to the Base Rent due promptly
following the expiration of the Suite 3800 and 3512 Premises Abatement Period.
Landlord's initials /s/ K.W.
Tenant's initials _______________
EXHIBIT B
CHINA BASIN
Fifth Amendment
Lyft, Inc.

3



--------------------------------------------------------------------------------



2.2.2 Disbursement of Fifth Amendment Premises Improvement Allowance. At
Tenant's option, Landlord shall (i) make a lump sum disbursement of the Fifth
Amendment Premises Improvement Allowance for the Fifth Amendment Premises
Improvement Allowance Items, following completion of the Fifth Amendment
Premises Improvements and Landlord's receipt of the items specified below
applicable to release of the "Final Retention" or (ii) make multiple
disbursements, not more than once per month, of the Fifth Amendment Premises
Improvement Allowance for Fifth Amendment Premises Improvement Allowance Items
and shall authorize the release of monies as follows. Tenant shall make such
election by delivery of notice to Landlord prior to requesting any disbursement
of the Fifth Amendment Premises Improvement Allowance.
2.2.2.1   Monthly Disbursements. If Tenant elects to receive multiple
disbursements of the Fifth Amendment Premises Improvement Allowance, on or
before the twentieth (20th) day of any calendar month, during the construction
of the Fifth Amendment Premises Improvements (or such other date as Landlord may
designate), Tenant shall deliver to Landlord: (i) a request for payment of the
"Contractor," as that term is defined in Section 4.1.1 of this Fifth Amendment
Premises Work Letter, approved by Tenant, in a form to be provided by Landlord,
showing the schedule, by trade, of percentage of completion of the Fifth
Amendment Premises Improvements in the Fifth Amendment Premises, detailing the
portion of the work completed and the portion not completed; (ii) invoices from
all of "Tenant's Agents," as that term is defined in Section 4.1.2 of this Fifth
Amendment Premises Work Letter, for labor rendered and materials delivered to
the Fifth Amendment Premises; (iii) executed mechanic's lien releases from all
of Tenant's Agents which shall comply with the appropriate provisions, as
reasonably determined by Landlord, of California Civil Code Sections 8132, 8134,
8136 and 8138; and (iv) all other information reasonably requested by Landlord.
Tenant's request for payment shall be deemed Tenant's acceptance and approval of
the work furnished and/or the materials supplied as set forth in Tenant's
payment request. Thereafter, Landlord shall deliver a check to Tenant made
jointly payable to Contractor and Tenant in payment of the lesser of: (A) the
amounts so requested by Tenant, as set forth in this Section 2.2.2.1, above,
less a ten percent (10%) retention (the aggregate amount of such retentions to
be known as the "Final Retention"), and (B) the balance of any remaining
available portion of the Fifth Amendment Premises Improvement Allowance (not
including the Final Retention), provided that Landlord does not reasonably
dispute any request for payment based on non-compliance of any work with the
"Approved Working Drawings," as that term is defined in Section 3.4 below, or
due to any substandard work, or for any other reason. Landlord's payment of such
amounts shall not be deemed Landlord's approval or acceptance of the work
furnished or materials supplied as set forth in Tenant's payment request.
2.2.2.2   Final Retention. Subject to the provisions of this Fifth Amendment
Premises Work Letter, a check for the Final Retention payable to Tenant shall be
delivered by Landlord to Tenant following the completion of construction of the
Fifth Amendment Premises Improvements, provided that (i) Tenant delivers to
Landlord properly executed mechanic's lien releases in compliance with both
California Civil Code Section 8134 and Section 8138, (ii) Landlord has
reasonably determined that no substandard work exists which adversely affects
the mechanical, electrical, plumbing, heating, ventilating and air conditioning,
life-safety or other systems of the Building, the curtain wall of the Building,
the structure or exterior appearance of the Building, or any other tenant's use
of such other tenant's leased premises in the Building, and (iii) Architect
delivers to Landlord a certificate, in a form reasonably acceptable to Landlord,
certifying that the construction of the Fifth Amendment Premises Improvements
has been substantially completed.
2.2.2.3   Other Terms. Landlord shall only be obligated to make disbursements
from the Fifth Amendment Premises Improvement Allowance to the extent costs are
incurred by Tenant for Fifth Amendment Premises Improvement Allowance Items.
2.3 Building Standards. Landlord has established or may establish specifications
for certain Building standard components to be used in the construction of the
Fifth Amendment Premises Improvements in the Fifth Amendment Premises. The
quality of Fifth Amendment Premises Improvements shall be equal to or of greater
Landlord's initials /s/ K.W.
Tenant's initials _______________
EXHIBIT B
CHINA BASIN
Fifth Amendment
Lyft, Inc.

4



--------------------------------------------------------------------------------



quality than the quality of such Building standards, provided that Landlord may,
at Landlord's option, require the Fifth Amendment Premises Improvements to
comply with certain Building standards. Landlord may make changes to said
specifications for Building standards from time to time upon no less than thirty
(30) days prior written notice to Tenant; provided, however, such changes shall
not apply to any elements of the Fifth Amendment Premises Improvements that were
previously approved by Landlord.
2.4 Removal Requirements. Tenant's removal requirements with respect to the
Fifth Amendment Premises Improvements are set forth in Section 8.5 of the
Original Lease, as amended by Section 11 of this Fifth Amendment, including
Tenant's right to request that Landlord waive certain removal requirements
pursuant to the terms thereof.
SECTION 3
CONSTRUCTION DRAWINGS
3.1 Selection of Architect/Construction Drawings. Tenant shall retain the
architect/space planner designated by Tenant and reasonably approved by Landlord
(the "Architect") to prepare the "Construction Drawings," as that term is
defined in this Section 3.1. Landlord hereby approves Studio as the Architect.
Tenant shall retain the engineering consultants designated by Tenant and
reasonably approved by Landlord (the "Engineers") to prepare all plans and
engineering working drawings relating to the structural, mechanical, electrical,
plumbing, HVAC, lifesafety, and sprinkler work in the Fifth Amendment Premises,
which work is not part of the Base Building. The plans and drawings to be
prepared by Architect and the Engineers hereunder shall be known collectively as
the "Construction Drawings." Tenant acknowledges that a concrete masonry shear
wall exists on the west demising wall of the Fifth Amendment Premises. Any
penetrations of the shear wall will require structural engineering review, and
the Construction Drawings shall include any shear replacement values. Any and
all such costs shall be payable by Tenant subject to reimbursement from the
Fifth Amendment Premises Improvement Allowance. All Construction Drawings shall
be subject to Landlord's approval, such approval not to be unreasonably
withheld, conditioned or delayed. Tenant and Architect shall verify, in the
field, the dimensions and conditions as shown on the relevant portions of the
Base Building plans, and Tenant and Architect shall be solely responsible for
the same, and Landlord shall have no responsibility in connection therewith.
Landlord's review of the Construction Drawings as set forth in this Section 3,
shall be for its sole purpose and shall not imply Landlord's review of the same,
or obligate Landlord to review the same, for quality, design, Code compliance or
other like matters. Accordingly, notwithstanding that any Construction Drawings
are reviewed by Landlord or its space planner, architect, engineers and
consultants, and notwithstanding any advice or assistance which may be rendered
to Tenant by Landlord or Landlord's space planner, architect, engineers, and
consultants, Landlord shall have no liability whatsoever in connection therewith
and shall not be responsible for any omissions or errors contained in the
Construction Drawings, and Tenant's waiver and indemnity set forth in the Lease
(as amended) shall specifically apply to the Construction Drawings.
3.2 Final Space Plan. Tenant shall supply Landlord with one PDF copy signed by
Tenant of its final space plan for the Fifth Amendment Premises. The final space
plan (the "Final Space Plan") shall include a layout and designation of all
offices, rooms and other partitioning, their intended use, and equipment to be
contained therein. Such Final Space Plan shall be approved by Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed; provided,
however, without limitation as to other reasonable grounds for withholding
consent, it shall be deemed reasonable for Landlord to withhold its consent to
any proposed Fifth Amendment Premises Improvements or aspect of the Final Space
Plan in the event the same (i) require, or might reasonably require, or give
rise to governmentally required changes to the Base Building, (ii) have an
adverse effect on the structural integrity of the Building; (iii) are not in
compliance with Code; (iv) have an adverse effect on the systems and equipment
of the Building; (v) have an effect on the exterior appearance of the Building;
or (vi) cause unreasonable interference with the normal and customary office
operations of any other tenant in the Building
Landlord's initials /s/ K.W.
Tenant's initials _______________
EXHIBIT B
CHINA BASIN
Fifth Amendment
Lyft, Inc.

5



--------------------------------------------------------------------------------



(individually or collectively, a "Design Problem"). Landlord may request
clarification or more specific drawings for special use items not included in
the Final Space Plan. Landlord shall advise Tenant within five (5) business days
after Landlord's receipt of the Final Space Plan for the Fifth Amendment
Premises if the same is unsatisfactory or incomplete in any respect. If Tenant
is so advised, Tenant shall promptly cause the Final Space Plan to be revised to
correct any deficiencies or other matters Landlord may reasonably require. If
Landlord fails to notify Tenant of Landlord's approval or disapproval of any
such Final Space Plan within such five (5) business day period, Tenant shall
have the right to provide Landlord with a second written request for approval (a
"Second Request") that specifically identifies the Final Space Plan and contains
the following statement in bold and capital letters: "THIS IS A SECOND REQUEST
FOR APPROVAL PURSUANT TO THE PROVISIONS OF SECTION 3.2 OF THE WORK LETTER
ATTACHED TO THE FIFTH AMENDMENT TO LEASE. IF LANDLORD FAILS TO RESPOND WITHIN
THREE (3) BUSINESS DAYS AFTER RECEIPT OF THIS NOTICE, THEN LANDLORD SHALL BE
DEEMED TO HAVE APPROVED THE FINAL SPACE PLAN." If Landlord fails to respond to
such Second Request within three (3) business days after receipt by Landlord,
the Final Space Plan in question shall be deemed approved by Landlord.
3.3 Final Working Drawings. After the Final Space Plan has been approved (or
deemed approved) by Landlord, Tenant shall supply the Engineers with a complete
listing of standard and non-standard equipment and specifications, including,
without limitation, fire-suppression system requirements, B.T.U. calculations,
electrical requirements and special electrical receptacle requirements for the
Fifth Amendment Premises, to enable the Engineers and the Architect to complete
the "Final Working Drawings" (as that term is defined below) in the manner as
set forth below. Upon the approval of the Final Space Plan by Landlord and
Tenant, Tenant shall promptly cause the Architect and the Engineers to complete
the architectural and engineering drawings for the Fifth Amendment Premises, and
Architect shall compile a fully coordinated set of architectural, structural,
mechanical, electrical and plumbing working drawings in a form which is complete
to allow subcontractors to bid on the work and to obtain all applicable permits
(collectively, the "Final Working Drawings") and shall submit the same to
Landlord for Landlord's approval; however, Tenant shall have the ability to
submit architectural and engineered drawings at separate times, all subject to
the timelines outlined below. Tenant shall supply Landlord with one (1) copy
signed by Tenant (and three (3) additional unsigned copies as necessary for
review) of such Final Working Drawings. Such Final Working Drawings shall be
approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed; provided, however, without limitation as to other
reasonable grounds for withholding consent, it shall be deemed reasonable for
Landlord to withhold its consent to any proposed Fifth Amendment Premises
Improvements or aspect of the Final Working Drawings in the event the same
causes a Design Problem. Landlord shall advise Tenant within ten (10) business
days after Landlord's receipt of the Final Working Drawings for the Fifth
Amendment Premises if the same is unsatisfactory or incomplete in any respect.
If Tenant is so advised, Tenant shall promptly cause the Final Working Drawings
to be revised in accordance with such review and any disapproval of Landlord in
connection therewith. If Landlord fails to notify Tenant of Landlord's approval
or disapproval of any such Final Working Drawings within such ten (10) business
day period, Tenant shall have the right to provide Landlord with a second
written request for approval (a "Working Drawing Second Request") that
specifically identifies the Final Working Drawings and contains the following
statement in bold and capital letters: "THIS IS A SECOND REQUEST FOR APPROVAL
PURSUANT TO THE PROVISIONS OF SECTION 3.3 OF THE WORK LETTER ATTACHED TO THE
FIFTH AMENDMENT TO LEASE. IF LANDLORD FAILS TO RESPOND WITHIN FIVE (5) BUSINESS
DAYS AFTER RECEIPT OF THIS NOTICE, THEN LANDLORD SHALL BE DEEMED TO HAVE
APPROVED THE FINAL WORKING DRAWINGS." If Landlord fails to respond to such
Working Drawing Second Request within five (5) business days after receipt by
Landlord, the Final Working Drawings in question shall be deemed approved by
Landlord. Subject to Landlord's obligation to perform the Code Work, if the
Final Working Drawings or any amendment thereof or supplement thereto shall
require alterations in the Base Building (as contrasted with the Fifth Amendment
Premises Improvements), and if Landlord in its sole and exclusive discretion
agrees to any such alterations, and notifies Tenant of the need and cost for
such alterations, then Tenant may elect to either: (i) value engineer the Final
Working Drawings so as to reduce or eliminate such cost, or (ii) pay the cost of
such required changes in advance
Landlord's initials /s/ K.W.
Tenant's initials _______________
EXHIBIT B
CHINA BASIN
Fifth Amendment
Lyft, Inc.

6



--------------------------------------------------------------------------------



upon receipt of notice thereof, and if Tenant elects to pay such costs for the
required change, then Tenant shall also pay all direct architectural and/or
engineering fees in connection with such Base Building changes, plus one and
one-half percent (1½%) of such direct costs for Landlord's servicing and
overhead.
3.4 Approved Working Drawings. The Final Working Drawings shall be approved by
Landlord (the "Approved Working Drawings") prior to the commencement of
construction of the Fifth Amendment Premises Improvements by Tenant. After
approval (or deemed approval) by Landlord of the Final Working Drawings, Tenant
may submit the same to the appropriate municipal authorities for all applicable
building permits. Tenant hereby agrees that neither Landlord nor Landlord's
consultants shall be responsible for obtaining any building permit or
certificate of occupancy for the Fifth Amendment Premises and that obtaining the
same shall be Tenant's responsibility; provided, however, that Landlord shall
cooperate with Tenant in executing permit applications and performing other
ministerial acts reasonably necessary to enable Tenant to obtain any such permit
or certificate of occupancy. No changes, modifications or alterations in the
Approved Working Drawings may be made without the prior written consent of
Landlord, which consent may not be unreasonably withheld, conditioned or
delayed.
3.5 Tenant’s Plans. Landlord acknowledges and agrees that any architectural
plans, layouts, and drawings (individually and collectively, "Lyft Drawings")
may be used by Landlord solely in connection with and for the build-out of the
Fifth Amendment Premises and future reference or use as may be required in the
normal course of owning and operating a commercial office building, and for no
other purpose. Nothing in the Lease or this Fifth Amendment shall be construed
as granting any rights under any copyright or other intellectual property right
of any nature of Tenant in and to the Lyft Drawings, and Landlord acknowledges
that Landlord has no ownership rights to the Lyft Drawings.
3.6 Change Orders. In the event Tenant desires to make any material changes to
the Approved Working Drawings, Tenant shall deliver written notice (the "Drawing
Change Notice") of the same to Landlord (which Landlord may require to be on a
standard AIA Change Order form), setting forth in detail the proposed changes
(the "Tenant Change") Tenant desires to make to the Approved Working Drawings.
Within three (3) business days following receipt of a Drawing Change Notice,
Landlord shall deliver written notice to Tenant of either (i) Landlord's
approval of the proposed Tenant Change, or (ii) its disapproval of the proposed
Tenant Change (not to be unreasonably withheld, conditioned or delayed, in
accordance with Landlord's rights under Section 3.3 of this Fifth Amendment
Premises Work Letter) specifying in reasonably sufficient detail the reasons for
Landlord's disapproval. If Landlord fails to notify Tenant of Landlord's
approval or disapproval of any such Tenant Change within such three (3) business
day period, Tenant shall have the right to provide Landlord with a second
written request for approval (a "Tenant Change Second Request") that
specifically identifies the Tenant Change and contains the following statement
in bold and capital letters: "THIS IS A SECOND REQUEST FOR APPROVAL PURSUANT TO
THE PROVISIONS OF SECTION 3.6 OF THE WORK LETTER ATTACHED TO THE FIFTH AMENDMENT
TO LEASE. IF LANDLORD FAILS TO RESPOND WITHIN FIVE (5) BUSINESS DAYS AFTER
RECEIPT OF THIS NOTICE, THEN LANDLORD SHALL BE DEEMED TO HAVE APPROVED THE
TENANT CHANGE." If Landlord fails to respond to such Tenant Change Second
Request within five (5) business days after receipt by Landlord, the Tenant
change in question shall be deemed approved by Landlord. Tenant shall pay all
additional costs and fees, if any, attributable to such Tenant Change, subject
to application of the Fifth Amendment Premises Improvement Allowance.
SECTION 4
CONSTRUCTION OF THE FIFTH AMENDMENT PREMISES IMPROVEMENTS
4.1 Tenant's Selection of Contractors.
Landlord's initials /s/ K.W.
Tenant's initials _______________
EXHIBIT B
CHINA BASIN
Fifth Amendment
Lyft, Inc.

7



--------------------------------------------------------------------------------



4.1.1 The Contractor. A general contractor shall be retained by Tenant to
construct the Fifth Amendment Premises Improvements. Such general contractor
("Contractor") shall be selected by Tenant and reasonably approved by Landlord.
Landlord hereby approves NOVO Construction as the Contractor.
4.1.2 Tenant's Agents. All subcontractors, laborers, materialmen, and suppliers
used by Tenant (such subcontractors, laborers, materialmen, and suppliers, and
the Contractor to be known collectively as "Tenant's Agents") must be approved
in writing by Landlord, which approval shall not be unreasonably withheld or
delayed. If Landlord does not approve any of Tenant's proposed subcontractors,
laborers, materialmen or suppliers, Tenant shall submit other proposed
subcontractors, laborers, materialmen or suppliers for Landlord's written
approval. All of Tenant's Agents retained directly by Tenant shall all be union
labor in compliance with the then existing master labor agreements.
4.2 Construction of Fifth Amendment Premises Improvements by Tenant's Agents.
4.2.1 Construction Contract; Cost Budget. Tenant shall engage the Contractor
under a contract in a form reasonably approved by Landlord (collectively, the
"Contract"). Landlord's failure to respond to Tenant's request for approval of
the Contract within five (5) business days shall constitute Landlord's deemed
approval of the Contract. Prior to the commencement of the construction of the
Fifth Amendment Premises Improvements, Tenant shall provide a copy of the
Contract to Landlord for its records. In addition, prior to the commencement of
the construction of the Fifth Amendment Premises Improvements, and after Tenant
has accepted all bids for the Fifth Amendment Premises Improvements, Tenant
shall provide Landlord with a detailed breakdown, by trade, of the final costs
to be incurred or which have been incurred, as set forth more particularly in
Sections 2.2.1.1 through 2.2.1.9, above, in connection with the design and
construction of the Fifth Amendment Premises Improvements to be performed by or
at the direction of Tenant or the Contractor, which costs form a basis for the
amount of the Contract (the "Final Costs").
4.2.1.1 Intentionally Deleted.
4.2.1.2 Lump Sum Disbursement Option. If Tenant elects to receive a lump sum
disbursement of the Fifth Amendment Premises Improvement Allowance pursuant to
Section 2.2.2 above, then Tenant shall be solely responsible for the timely
payment of all Final Costs (subject to reimbursement from the Fifth Amendment
Premises Improvement Allowance pursuant to Section 2.2.2 above), and in the
event that, after the Final Costs have been delivered by Tenant to Landlord, the
costs relating to the design and construction of the Fifth Amendment Premises
Improvements shall change, any additional costs necessary to such design and
construction in excess of the Fifth Amendment Premises Improvement Allowance,
shall be paid by Tenant out of its own funds.
4.2.2 Tenant's Agents.
4.2.2.1   Landlord's General Conditions for Tenant's Agents and Improvement
Work. Tenant's and Tenant's Agent's construction of the Fifth Amendment Premises
Improvements shall comply with the following: (i) the Fifth Amendment Premises
Improvements shall be constructed in strict accordance with the Approved Working
Drawings; (ii) Tenant's Agents shall submit schedules of all work relating to
the Fifth Amendment Premises Improvements to Contractor and Contractor shall,
within five (5) business days of receipt thereof, inform Tenant's Agents of any
changes which are necessary thereto, and Tenant's Agents shall adhere to such
corrected schedule; and (iii) Tenant shall abide by all rules made by Landlord's
Building manager with respect to the use of freight, loading dock and service
elevators, storage of materials, coordination of work with the contractors of
other tenants, and any other matter in connection with this Fifth Amendment
Premises Work Letter, including, without limitation, the construction of the
Fifth Amendment Premises Improvements. Tenant shall pay a logistical
coordination fee (the "Coordination Fee") to Landlord in an amount equal to the
product of (A) one and one-half percent (1.5%), and (B) the total amount of the
hard costs of the Fifth Amendment Premises Improvements,
Landlord's initials /s/ K.W.
Tenant's initials _______________
EXHIBIT B
CHINA BASIN
Fifth Amendment
Lyft, Inc.

8



--------------------------------------------------------------------------------



which Coordination Fee shall be for services relating to the coordination of the
construction of the Fifth Amendment Premises Improvements.
4.2.2.2   Indemnity. Tenant's indemnity of Landlord as set forth in the Lease
(as amended) shall also apply with respect to any and all costs, losses,
damages, injuries and liabilities related in any way to any act or omission of
Tenant or Tenant's Agents, or anyone directly or indirectly employed by any of
them, or in connection with Tenant's non-payment of any amount arising out of
the Fifth Amendment Premises Improvements and/or Tenant's disapproval of all or
any portion of any request for payment. Such indemnity by Tenant, as set forth
in the Lease (as amended), shall also apply with respect to any and all costs,
losses, damages, injuries and liabilities related in any way to Landlord's
performance of any ministerial acts (including execution of any documents
pursuant to the last two sentences of Section 4.3 below) reasonably necessary
(i) to permit Tenant to complete the Fifth Amendment Premises Improvements, and
(ii) to enable Tenant to obtain any building permit or certificate of occupancy
for the Fifth Amendment Premises. The foregoing indemnity shall not apply to
claims to the extent caused by the willful misconduct of Landlord, its member
partners, shareholders, officers, directors, or employees.
4.2.2.3   Requirements of Tenant's Agents. Each of Tenant's Agents shall
guarantee to Tenant and for the benefit of Landlord that the portion of the
Fifth Amendment Premises Improvements for which it is responsible shall be free
from any defects in workmanship and materials for a period of not less than one
(1) year from the date of completion thereof. Each of Tenant's Agents shall be
responsible for the replacement or repair, without additional charge, of all
work done or furnished in accordance with its contract that shall become
defective within one (1) year after the later to occur of (i) completion of the
work performed by such contractor or subcontractors and (ii) the Suite 3800 and
3512 Commencement Date. The correction of such work shall include, without
additional charge, all additional expenses and damages incurred in connection
with such removal or replacement of all or any part of the Fifth Amendment
Premises Improvements, and/or the Building and/or common areas that may be
damaged or disturbed thereby. All such warranties or guarantees as to materials
or workmanship of or with respect to the Fifth Amendment Premises Improvements
shall be contained in the Contract or subcontract and shall be written such that
such guarantees or warranties shall inure to the benefit of both Landlord and
Tenant, as their respective interests may appear, and can be directly enforced
by either. Tenant covenants to give to Landlord any assignment or other
assurances which may be necessary to effect such right of direct enforcement.
4.2.2.4   Insurance Requirements.
4.2.2.4.1  General Coverages. All of Tenant's Agents shall carry worker's
compensation insurance covering all of their respective employees, and shall
also carry commercial general liability insurance, including property damage,
all with limits, in form and with companies as are required to be carried by
Tenant as set forth in the Lease (as amended).
4.2.2.4.2  Special Coverages. Tenant shall cause its general contractor to carry
"Builder's All Risk" insurance in an amount approved by Landlord covering the
construction of the Fifth Amendment Premises Improvements, and such other
insurance as Landlord may require, it being understood and agreed that the Fifth
Amendment Premises Improvements shall be insured by Tenant pursuant to the Lease
(as amended) immediately upon completion thereof. Such insurance shall be in
amounts and shall include such extended coverage endorsements as may be
reasonably required by Landlord including, but not limited to, the requirement
that all of Tenant's Agents shall carry excess liability and Products and
Completed Operation Coverage insurance, each in amounts not less than $5,000,000
per incident, $5,000,000 in aggregate, and in form and with companies as are
required to be carried by Tenant as set forth in the Lease (as amended).
4.2.2.4.3  General Terms. Certificates for all insurance carried pursuant to
this Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Fifth Amendment
Landlord's initials /s/ K.W.
Tenant's initials _______________
EXHIBIT B
CHINA BASIN
Fifth Amendment
Lyft, Inc.

9



--------------------------------------------------------------------------------



Premises Improvements and before the Contractor's equipment is moved onto the
site. Tenant will give Landlord thirty (30) days prior written notice of any
cancellation or lapse of the effective date or any reduction in the amounts of
such insurance. In the event that the Fifth Amendment Premises Improvements are
damaged by any cause during the course of the construction thereof, Tenant shall
immediately repair the same at Tenant's sole cost and expense. Tenant's Agents
shall maintain all of the foregoing insurance coverage in force until the Fifth
Amendment Premises Improvements are fully completed and accepted by Landlord,
except for any Products and Completed Operation Coverage insurance required by
Landlord, which is to be maintained for ten (10) years following completion of
the work and acceptance by Landlord and Tenant. All policies carried under this
Section 4.2.2.4 shall insure Landlord and Tenant, as their interests may appear,
as well as Contractor and Tenant's Agents. All insurance, except Workers'
Compensation, maintained by Tenant's Agents shall preclude subrogation claims by
the insurer against anyone insured thereunder. Such insurance shall provide that
it is primary insurance as respects the owner and that any other insurance
maintained by owner is excess and noncontributing with the insurance required
hereunder. The requirements for the foregoing insurance shall not derogate from
the provisions for indemnification of Landlord by Tenant under Section 4.2.2.2
of this Fifth Amendment Premises Work Letter.
4.2.3 Governmental Compliance. The Fifth Amendment Premises Improvements shall
comply in all respects with the following: (i) the Code and other state,
federal, city or quasi-governmental laws, codes, ordinances and regulations
(specifically including, without limitation, any OSHA requirements) as each may
apply according to the rulings of the controlling public official, agent or
other person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer's specifications. In the event
any of the Fifth Amendment Premises Improvements require or give rise to
governmentally required changes to the Base Building (specifically including,
without limitation, the installation of any venting or other
air-removal/circulation system), then Landlord shall notify Tenant of the need
and cost for such changes, and Tenant may elect to either: (A) value engineer
the Final Working Drawings so as to reduce or eliminate such cost, (B) pay the
cost of such required changes in advance upon receipt of notice thereof, and if
Tenant elects to pay such costs for the required change, then Tenant shall also
pay all direct architectural and/or engineering fees in connection with such
Base Building changes, plus one and one-half percent (1½%) of such direct costs
for Landlord's servicing and overhead.
4.2.4 Inspection by Landlord. Landlord shall have the right to inspect the Fifth
Amendment Premises Improvements at all times, provided however, that Landlord's
failure to inspect the Fifth Amendment Premises Improvements shall in no event
constitute a waiver of any of Landlord's rights hereunder nor shall Landlord's
inspection of the Fifth Amendment Premises Improvements constitute Landlord's
approval of the same. Should Landlord disapprove any portion of the Fifth
Amendment Premises Improvements, Landlord shall notify Tenant in writing of such
disapproval and shall specify the items disapproved. Any defects or deviations
in, and/or disapproval by Landlord of, the Fifth Amendment Premises Improvements
shall be rectified by Tenant at no expense to Landlord, provided however, that
in the event Landlord determines that a defect or deviation exists or
disapproves of any matter in connection with any portion of the Fifth Amendment
Premises Improvements and such defect, deviation or matter might adversely
affect the mechanical, electrical, plumbing, heating, ventilating and air
conditioning or life-safety systems of the Building, the structure or exterior
appearance of the Building or any other tenant's use of such other tenant's
leased premises, Landlord may, upon three (3) business days prior written notice
to take such action as Landlord reasonably deems necessary, at Tenant's expense
and without incurring any liability on Landlord's part, to correct any such
defect, deviation and/or matter, including, without limitation, causing the
cessation of performance of the construction of the Fifth Amendment Premises
Improvements until such time as the defect, deviation and/or matter is corrected
to Landlord's reasonable satisfaction.
4.2.5 Meetings. Within ninety (90) days following the execution of this Fifth
Amendment, or as soon as practical thereafter, Tenant shall hold weekly meetings
at a reasonable time, with the Architect and the Contractor regarding the
progress of the preparation of Construction Drawings and the construction of the
Fifth Amendment Premises Improvements, which meetings shall be held at a
location reasonably acceptable to Landlord,
Landlord's initials /s/ K.W.
Tenant's initials _______________
EXHIBIT B
CHINA BASIN
Fifth Amendment
Lyft, Inc.

10



--------------------------------------------------------------------------------



and Landlord and/or its agents shall receive prior notice of, and shall have the
right to attend, all such meetings, and, upon Landlord's request, certain of
Tenant's Agents shall attend such meetings. In addition, minutes shall be taken
at all such meetings, a copy of which minutes shall be promptly delivered to
Landlord. Following commencement of construction of the Fifth Amendment Premises
Improvements, one such meeting each month shall include the review of
Contractor's current request for payment.
4.3 Notice of Completion; Copy of Record Set of Plans. Within ten (10) business
days after completion of construction of the Fifth Amendment Premises
Improvements, Tenant shall cause a Notice of Completion to be recorded in the
office of the Recorder of the county in which the Building is located in
accordance with Section 8182 of the Civil Code of the State of California or any
successor statute, and shall furnish a copy thereof to Landlord upon such
recordation. If Tenant fails to do so, Landlord may execute and file the same as
Tenant's agent for such purpose, at Tenant's sole cost and expense. At the
conclusion of construction, (i) Tenant shall cause the Architect and Contractor
(A) to update the Approved Working Drawings as necessary to reflect all changes
made to the Approved Working Drawings during the course of construction, (B) to
certify to the best of their knowledge that the "record-set" of as-built
drawings are true and correct, which certification shall survive the expiration
or termination of the Lease (as amended), and (C) to deliver to Landlord two (2)
electronic CAD's and two (2) full-size sets of copies of such record set of
drawings within ninety (90) days following issuance of a certificate of
occupancy for the Fifth Amendment Premises, and (ii) Tenant shall deliver to
Landlord a copy of all warranties, guaranties, and operating manuals and
information relating to the improvements, equipment, and systems in the Fifth
Amendment Premises. Within fifteen (15) days after request by Tenant following
the substantial completion of the Fifth Amendment Premises Improvements,
Landlord will acknowledge its approval of the Fifth Amendment Premises
Improvements (provided that such approval has been granted) by placing its
signature on a Contractor’s Certificate of Substantial Completion fully executed
by the Architect, Contractor and Tenant. Landlord’s approval shall not create
any contingent liabilities or impose any responsibility for Landlord with
respect to any latent quality, completeness, design sufficiency, means and
methods of construction, Code compliance or other like matters that may arise
subsequent to Landlord’s approval.
SECTION 5
MISCELLANEOUS
5.1 Tenant's Representative. Tenant has designated Matt Mohamed as its sole
representative with respect to the matters set forth in this Fifth Amendment
Premises Work Letter, who shall have full authority and responsibility to act on
behalf of the Tenant as required in this Fifth Amendment Premises Work Letter.
5.2 Landlord's Representative. Landlord has designated Ms. Jane Echlin as its
sole representative with respect to the matters set forth in this Fifth
Amendment Premises Work Letter, who, until further notice to Tenant, shall have
full authority and responsibility to act on behalf of the Landlord as required
in this Fifth Amendment Premises Work Letter.
5.3 Time of the Essence in This Fifth Amendment Premises Work Letter. Unless
otherwise indicated, all references herein to a "number of days" shall mean and
refer to calendar days. If any item requiring approval is timely disapproved by
Landlord, the procedure for preparation of the document and approval thereof
shall be repeated until the document is approved by Landlord.
5.4 Tenant's Lease Default. Notwithstanding any provision to the contrary
contained in the Lease or this Fifth Amendment Premises Work Letter, if any
monetary or material non-monetary Default by Tenant under the Lease or default
under this Fifth Amendment Premises Work Letter occurs at any time on or before
the substantial completion of the Fifth Amendment Premises Improvements and such
default remains uncured five (5) days following Landlord's notice of such
default to Tenant, then in addition to all other rights and remedies granted to
Landlord's initials /s/ K.W.
Tenant's initials _______________
EXHIBIT B
CHINA BASIN
Fifth Amendment
Lyft, Inc.

11



--------------------------------------------------------------------------------



Landlord pursuant to the Lease, Landlord shall have the right to withhold
payment of all or any portion of the Fifth Amendment Premises Improvement
Allowance and/or Landlord may, without any liability whatsoever, cause the
cessation of construction of the Fifth Amendment Premises Improvements (in which
case, Tenant shall be responsible for any delay in the substantial completion of
the Fifth Amendment Premises Improvements and any costs occasioned thereby).



Landlord's initials /s/ K.W.
Tenant's initials _______________
EXHIBIT B
CHINA BASIN
Fifth Amendment
Lyft, Inc.

12



--------------------------------------------------------------------------------



EXHIBIT C
CHINA BASIN
ARCHITECT’S CERTIFICATE REGARDING RE-MEASUREMENT


image21.jpg [image21.jpg]
EXHIBIT C


CHINA BASIN
Fifth Amendment
Lyft, Inc.

1

